DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 2/25/22.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan et al. (US 9,898,515), and further in view of Merz et al. (US 2009/0171955).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan in view of Merz, and further in view of Scott et al. (US 2007/0073678).
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan in view of Merz, and further in view of Kalmes et al. (US 2014/0215506).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan et al. (US 9,898,515), and further in view of Merz et al. (US 2009/0171955).

With respect to claim 1, Avagyan teaches a system that generates similarity measures using context weighted words, the system comprising: 
an input configured to receive input data relating to transactions (Avagyan, Col. 5 Li. 9-12, in block 210, the transactional data resolution system (e.g., the transaction pair generation module 110 of FIG. 1) receives multiple raw transaction records from multiple data sources); 
a memory configured to store and manage context data and the transaction data (Avagyan, Col. 3 Li. 56-58); and 
a computer processor coupled to the input and the memory (Avagyan, Col. 3 Li. 22-26) and further configured to perform the steps of: 
receiving the input data comprising a set of transaction data for a plurality of transactions, the transaction data identifying a merchant and further including electronic funds transfer data (Avagyan, Col. 5 Li. 9-12, in block 210, the transactional data resolution system (e.g., the transaction pair generation module 110 of FIG. 1) receives multiple raw transaction records from multiple data sources) ; 
applying a pre-processing process to create a list of unique names from the set of transaction data (Avagyan, Col. 5 Li. 37-39, transactions may be extracted and stored in a tabular format in a delimited text file) ; 
identifying a context relating to the set of transaction data, the context comprising a determination of to what the transaction data pertains based on one or more characteristics from a group comprising: an industry related to the transaction data, a common location for the transaction data, and a timing common to the transaction data, the timing including seasons, natural events, and world events (Avagyan, Col. 6 Li. 35-40, in block 230, transaction record rules may be applied to identify the selected fields. In embodiments, the transaction record rules may be any defined rules or conditions for processing a raw transaction record. The transaction record rules may be specified based on the associated data source. & Col. 6 Li. 66 – Col. 7 Li. 5, In block 230, in an example, information within the same field may be identified as coherent or related (e.g., "CHICAGO IL 60615" is all location-related, whereas a field with "EXAMPLE BANK PLC" would be all entity-related). Accordingly, in block 230, the fields of a raw transaction record are analyzed to identify the name field(s) and the location field(s).); 
creating weights for each of the unique names in the list from the set of transaction data based on a corresponding calculated word frequency in light of the identified context, wherein the weighting is inverse to the document frequency (Avagyan, Col. 9 Li. 1-4, the list of candidates is compared one-by-one to the raw entity, computing a similarity score based on name and location information., Col. 9 Li. 12-15, the fields used for comparison ( entity/name and location) are text-based fields, therefore the measures considered are string comparisons & Col. 9 Col. 10 Li. 57-60, a term frequency, inverse document frequency (TF-IDF) approach may be employed wherein each feature (dimension) is inversely-weighted by how common that feature is across items in an entire corpus.); and 
applying a string similarity algorithm for each transaction against candidates in a truth set, using the weights for each unique name, in order to identify a best matching record (Avagyan, Col. 9 Li. 1-4, the list of candidates is compared one-by-one to the raw entity, computing a similarity score based on name and location information.).  
Avagyan doesn't expressly discuss transactions made at a point of sale device, calculating word frequencies for each unique name from the list of unique names based on the context.
Merz teaches receiving the input data … transactions made at a point of sale device, the transaction data identifying a merchant and further including electronic funds transfer data (Merz, pa 0028, When a consumer 22 tenders payment for a purchase with a payment card (also known as a financial transaction card), the merchant 24 requests authorization from the merchant bank 26 for the amount of the purchase. The request may be performed over the telephone, but is usually performed through the use of a point-of-sale terminal);
calculating word frequencies for each unique name from the list of unique names based on the context (Merz, pa 0110, a table is built containing the inverse document frequency of all two character n-grams present within the space of candidate records.); 
creating weights for each of the unique names in the list from the set of transaction data based on a corresponding calculated word frequency in light of the identified context, wherein the weighting is inverse to the document frequency (Merz, pa 0112, To assign a weight, or significance, to each two character n-gram present in a given record for each field involved in the approximate matching join, a cross-attribute weighted ten frequency/inverse document frequency TF/IDF value is computed for each n-gram value.);
applying a string similarity algorithm for each transaction against candidates in a truth set, using the weights for each unique name, in order to identify a best matching record (Merz, pa 0120, upon receipt of a candidate character string, a similarity is calculated 452 between each candidate character string and the reference string associated with each principal component. As described herein, such comparison might be based on an n-gram matching algorithm, such that a binary key indicative of the similarity of the candidate character string to each reference string and its corresponding principal component is created 454).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Avagyan with the teachings of Merz because the point of sale terminal can be more convenient for a user and provides a record level dynamic adjustment to the relative weight of matching n-grams according to the overall significance of the value in each field (Merz, pa 0112).
With respect to claim 2, Avagyan in view of Merz teaches the system of claim 1, wherein a predetermined threshold calculation is applied to the word frequencies to create the weights (Avagyan, Col. 8 Li. 21-25, Words that are most frequent in the master list of entity names (e.g., >0.5%, such as "the", "of, "company", and "inc") may be excluded from the look-up since they do not strongly distinguish between entities).  
With respect to claim 3, Avagyan in view of Merz teaches the system of claim 1, wherein the industry comprises industry classifications (Avagyan, Col. 6 Li. 66- Col. 7 Li. 4).  
With respect to claim 4, Avagyan in view of Merz teaches the system of claim 1, wherein the location is defined by a geographic location (Avagyan, Col. 7 Li. 40-44).  
With respect to claim 8, Avagyan in view of Merz teaches the system of claim 1, wherein the string similarity algorithm comprises one of: Jaccard algorithm, Edit-Distanced based, N-Gram based (Avagyan, Col. 17 Li. 53-57).  
With respect to claim 9, Avagyan in view of Merz teaches the system of claim 1, wherein the context is inferred from additional transaction data (Avagyan, Col. 7 Li. 3-7).  
With respect to claim 10, Avagyan in view of Merz teaches the system of claim 1, wherein the transaction data further comprises one or more of: electronic funds transfer data, point-of-sale data and company names (Avagyan, Col. 5 Li. 13-16).

With respect to claims 11-14 and 18-20, the limitations are essentially the same as claims 1-4 and 8-10 and are rejected for the same reasons.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan in view of Merz, and further in view of Scott et al. (US 2007/0073678).

With respect to claim 7, Avagyan in view of Merz teaches the system of claim 1, as discussed above. Avagyan in view of Merz doesn't expressly discuss wherein the calculating word frequencies further comprises calculating mean and standard deviation of the frequencies.
Scott teaches wherein the calculating word frequencies further comprises calculating mean and standard deviation of the frequencies (Scott, pa 0164).  
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Avagyan in view of Merz to have included the teachings of Scott because it may provide more reliable indicators of the importance of particular terms/semcodes in documents within the library or database (Scott, pa 0168).
With respect to claim 17, the limitations are essentially the same as claim 7 and are rejected for the same reasons.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan in view of Merz, and further in view of Kalmes et al. (US 2014/0215506).

With respect to claim 5, Avagyan in view of Merz teaches the system of claim 1, as discussed above.  Avagyan in view of Merz doesn't expressly discuss wherein the timing is defined by a season.  
Kalmes teaches wherein the timing is defined by a season (pa 0091, weighing recommended content based on time contexts such as season).  
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Avagyan in view of Merz because it reflects different viewing trends associated with the viewing of media content items at different times of the day, different days of the week, different seasons of the year, which allows for appropriate content recommendations (Kalmes, pa 0021-0022).

With respect to claim 6, Avagyan in view of Merz teaches the system of claim 1, as discussed above.  Avagyan in view of Merz doesn't expressly discuss wherein the context further comprises timing or seasons.  
Kalmes teaches wherein the context further comprises timing or seasons (pa 0091, weighing recommended content based on time contexts such as season).  
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Avagyan in view of Merz because it reflects different viewing trends associated with the viewing of media content items at different times of the day, different days of the week, different seasons of the year, which allows for appropriate content recommendations (Kalmes, pa 0021-0022).

With respect to claims 15 and 16, the limitations are essentially the same as claims 5 and 6 and are rejected for the same reasons.

Response to Arguments
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Merz et al. (US 2009/0171955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fehling et al. (US 2020/0233857) is directed towards an organization's transactional data. Natural language processing is applied to text data from transactional data to generate a consolidated cleaned data set (CDS) containing information for categorization. Logs for transactions are clustered based on similarity, forming the minimal data set (MDS).

Rodriguez et al. (US 2019/0205993) is directed towards processing of transaction and payment data to categorize transaction data across different accounts and systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169